637 F. Supp. 240 (1985)
SEA-LAND SERVICE, INC., Plaintiff,
v.
AMERICAN LOGGING TOOL CORP., Defendant.
No. C84-1183M.
United States District Court, W.D. Washington, at Seattle.
April 23, 1985.
Vincent R. Larson, Rodney L. Brown, Jr., Riddell, Williams, Bullitt & Walkinshaw, Seattle, Wash., for plaintiff.
Michael C. Hayden, Merrick, Hofstedt & Lindsey, Seattle, Wash., for defendant.

ORDER
McGOVERN, Chief Judge.
In a prior action, Ottavio Tarlao sued Plaintiff and Defendant herein for injuries sustained while performing longshoring services for Plaintiff and using a piece of equipment manufactured by Defendant. During the pendency of that case, Plaintiff instituted this action in admiralty against Defendant seeking indemnity and/or contribution. Plaintiff and Defendant both settled the case with Tarlao.
Defendant American Logging now moves to dismiss this indemnity action alleging that the suit is foreclosed by R.C.W. § 4.22.060 or by admiralty law. Upon examining the authority cited by both parties, it is clear that Defendant's motion must fail.
Washington law, and R.C.W. § 4.22.060, do not control in this admiralty action. Admiralty law governs maritime tort actions whether filed in rem or in personam, whether filed in State or Federal court, or whether filed under admiralty, diversity, or any other jurisdictional statute. Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625, 79 S. Ct. 406, 3 L. Ed. 2d 550 (1958); Stainless Steel & Metal Manufacturing Corp. v. Sacal *241 V.I., Inc., 452 F. Supp. 1073, 1077 (D.Puerto Rico 1978). Since Sea-Land filed this lawsuit for indemnity against American Logging under this Court's admiralty jurisdiction, admiralty law applies. As the Third Circuit held, "in a maritime case the right of contribution is governed by federal, not state law." Pastore v. Taiyo Gyogyo, K.K., 571 F.2d 777, 784 (3d Cir.1978).
Moreover, admiralty law recognizes that even where a party to a lawsuit settles, it may still bring an indemnity action against a joint tort feasor. Wisconsin Barge Line, Inc. v. Barge CHEM 300, 546 F.2d 1125 (5th Cir.), reh'g en banc denied, 550 F.2d 41, 42 (1977); T.J. Stevenson & Co. v. George W. Whiteman Towing, Inc., 1971 A.M.C. 345 (E.D.La.1970).
The cases cited by Plaintiff are not to the contrary. Gomes v. Brodhurst, 394 F.2d 465 (3d Cir.1967) applied Virgin Islands law, not admiralty law. Luke v. Signal Oil & Gas Co., 523 F.2d 1190 (5th Cir.1975) applied Louisiana law. In Leger v. Drilling Well Control, Inc., 592 F.2d 1246, 1251 (5th Cir.1979) one defendant contractually relinquished its right to contribution against the settling defendant. Far from supporting American Logging's position here, Leger implies that the defendant has something in the first place that it could contractually relinquish, i.e., a right to contribution. The remaining cases cited by Defendant are not on point.
Therefore, it is hereby ORDERED:
(1) Defendant's motion to dismiss is DENIED; and
(2) The Clerk of the Court shall direct uncertified copies of this Order to counsel of record.